Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan 15, 2020 has been entered. 

Response to Amendment
Applicant has filed an amendment on 1/15/2021 amending claims 1, 6 and 7, no new cancellation or adding to the claim was introduced.
In virtue of this communication, claims 1- 7 are currently pending in the instant application. 

Response to Remarks
Regarding the December 30 interview, Applicant claims in Interview Summary (page 5) “It was agreed that proposed amendments as reflected in this response would overcome the rejections under §112”. Examiner considers no such agreement was reached, as stated in the 1/4/2021 PTOL-413 Examiner Interview Summary Record. 
Regarding the 35 USC § 112 rejection, Applicant has amended claim 1 to eliminate the terms "horizontal direction", also replacing them with “in the vehicle width direction”. The amendments and remarks are acknowledged, and the corresponding 35 USC § 112b rejection has been withdrawn accordingly. 
However, the term “can be” in claim 1 language invokes 35 USC § 112 rejection as explained in the current Office Action. Applicant can consider replacing the term with “is configured to” instead. 
Regarding the 35 USC § 103 rejection, Applicant has amended claims 1,  5, 6 and submits the rejection based on prior arts Kitagawa and Baker has been overcome. The amendments and arguments have been fully considered. In response, the Office has searched and applied new found prior art Penilla (US 20150178034 A1) to render the amended and traversed claims obvious. 

Claim Objection
Claims 1-7 are objected to as claim 1 language “wherein the flat surface does not have a touch panel function” contains a negative limitation. Examiner is unable to locate any positive citation from Application Specification to provide a reason why it is necessary, or the advantage of, having the flat surface not to have a touch panel function. Examiner considers there is insufficient basis for the negative limitation. Please see MPEP 2173.05(i) Negative Limitations. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 language recites, in part, “ ... where the touch panel display can be operated in a state where a hand of an occupant is put on the flat surface”. The expression "can be" renders the claim indefinite because it is unclear whether the limitation following the expression is part of the claimed invention.  See MPEP § 2173. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa; Yusuke et al. (US 20200019253 A1, US equivalent application of JP-2017-065953, filed on 03/29/2017) in view of Penilla; Angel A. et al. (application US 20150178034 A1, equivalent to US 9423937 B2, Date of Patent 8/23/2016) and Baker; Alex W (US 20100270133 A1)
As to claim 1, Kitagawa discloses an operation input apparatus for a vehicle, ( Fig. 1: center console 17) comprising: a touch panel display that extends in a vehicle width direction ([0063-64] The console system 10 is configured with a touch panel display (hereinafter, simply referred to as the touch panel) 21; ...
A display region of the touch panel 21 extends on the whole surface of the center console 17); an instrument panel ([0065] As illustrated in FIG. 1, ...The solid region 22 also comprises the display and the touch sensor and functions as the touch panel) that has a flat surface that extends from a position near a lower end of the touch panel display, in a rearward direction of the vehicle ([0062] The center console 17 comprises a lower part 17B arranged between the seat surfaces of the driving seat 14 and the passenger seat 15 and an upper part 17A raised upward from the lower part. The upper part 17A is connected to the dashboard 16 in the upper end portion thereof. For example, decorative plates that smoothly connect both of the parts 17A and 17B are disposed in the upper part 17A and the lower part 17B of the center console 17. A surface 17C of each of the parts 17A and 17B is a stepless connected surface). 
Kitagawa fails to disclose the flat surface does not have a touch panel function. 
 However, in a similar field of endeavor, Penilla discloses a vehicle displays systems and methods for shifting content between displays (Title) with a flat surface does not have a touch panel function ([0010] In one embodiment, the custom interface can include smaller icons/GUIs that identify specific applications that were added to the custom interface ... In one embodiment, the functions of the specific applications illustrated in the display will be monitored and restricted depending on safety considerations while driving. For example, if the interfacing functionality requires more interactivity with the display, or requires a reading of text or inputting text, those functions will be disabled during operation of the vehicle. ...
Once the vehicle comes to a stop, or is placed in park, certain of these functions will be activated. In other embodiments, other safety considerations will allow for applications to shift from outputting text to outputting audio or voice. ...
The input can also be changed from touchscreen, button touches, selections, and/or voice input ...
Penilla teaches multiple ways to restrict and/or disable the touch panel function.
See also Claim Objection section above regarding this negative limitation). 
It would have been obvious to one of ordinary skill in the art to implement Penilla‘s vehicle displays shifting content methods into Kitagawa‘s operation input apparatus to enhance driving safety because “the functions of the specific applications illustrated in the display will be monitored and restricted depending on safety considerations while driving”, as revealed by Penilla in [0010]. 
Kitagawa teaches in Fig. 6 and paragraph [0094] a solid region 22 comprises a truncated cone portion 22A and a surrounding flat surface portion 22B. Kitagawa fails to directly refer the  truncated cone portion 22A  as a button switch. 
However, in a related field of endeavor, Baker discloses an operation input apparatus for a vehicle with an instrument panel including one or more button switches  provided in a flat surface (Figs. 1 and 5). 
The combination of Kitagawa, Baker and Penilla continues to teach upper surfaces of the one or more button switches are flush with the flat surface, or are located on a lower side of the vehicle relative to the flat surface (Kitagawa Fig. 1: [0064-65] Top surface of solid region 22 is located on a lower side of the vehicle relative to the flat surface 17C as shown in Fig. 1 ), and wherein the touch panel display is located at a range where the touch panel display can be operated in a state where a hand of an occupant is put on the flat surface (Kitagawa[0097] a driver sitting in the driving seat 14 can operate the AP without using vision.
See also 35 U.S.C. 112(b) indefiniteness rejection above regarding the term “can be” ). 
a knob that protrudes from the flat surface (Kitagawa [0065] solid region 22 also comprises the display and the touch sensor and functions as the touch panel), 
the touch panel display comprises a plurality of touch panel displays, wherein the plurality of touch panel displays are adjacently located in the vehicle width direction (Penilla [0025]  the applications from the mobile device can be presented in a split screen region of the vehicle display. The split screen can allow presentation of apps and content from the mobile device or cloud services of the mobile device, along with services and apps of the vehicle. In this implementation, the split screen provides for a seamless presentation of data from devices of the user and data managed by cloud services or programs of the vehicle. In another embodiment, split screen presentation allows mirroring of content generated by the mobile device on screens of the vehicle.
See also Figs. 8-13 ), and the knob is provided near a boundary between the plurality of touch panel displays (Kitagawa Fig. 1). 
It would have been obvious to one of ordinary skill in the art to implement Baker‘s one or more button switches into Kitagawa‘s modified operation input apparatus because “”multi-position switch on the display can decrease look-down time and increase safety”, as revealed by Baker in [0002]. 

As to claim 2, Kitagawa and Baker further disclose the operation input apparatus of claim 1, wherein the one or more button switches include a button switch (Kitagawa Fig. 6: solid region 22 [0094]; Baker Figs. 1 and 5) for controlling content that is displayed on the touch panel display (Kitagawa [0080] In addition, in a case where an operation of channel selection or volume adjustment in the AV process or airflow amount adjustment or temperature adjustment in the air conditioning process is performed, the AP execution unit 41 performs a process of switching the screen of the touch panel 21 or changing a display content). 

As to claim 3, Baker discloses the operation input apparatus of claim 1, further comprising a garnish that is provided around the one or more button switches, wherein the garnish protrudes in an upward direction of the vehicle relative to upper surfaces of the one or more button switches (Fig. 4 : [0027] A garnish member 270 can be mounted to the first section 120 of the rocker 102). 

As to claim 4, Kitagawa further discloses the operation input apparatus of claim 1, wherein the knob (Kitagawa [0037] FIG. 12 is a descriptive diagram of a rotation operation with respect to the solid region) is for adjusting volume of an audio device (Kitagawa [0078] The AP execution unit 41 transmits a video and audio of the television broadcasting and the radio broadcasting, a video and audio of the recording media and the external apparatus, and the like to the AP interface unit 33 as playback information for output from the touch panel 21 and the speaker 23), and the knob is in a field of view of the occupant (Kitagawa Fig. 1. [0097]  a driver sitting in the driving seat 14 can operate the AP without using vision). 
 
As to claim 5, Kitagawa and Baker disclose the operation input apparatus of claim 4, wherein the one or more button switches include a mute button switch for muting the audio device (Kitagawa [0078]  in a case where the AP execution unit 41 receives a volume change request from the AP interface unit 33, the AP execution unit 41 adjusts the volume of the speaker 23 to the specified volume through the AP interface unit 33), and the mute button switch is provided adjacent to the knob (Kitagawa [0060] and [0065] teach the knob performs the function of the mute button. See also Baker Fig. 5 ). 

As to claim 6, Kitagawa, Penilla and Baker disclose the operation input apparatus of claim 1, wherein the knob is for adjusting volume of an audio device (Kitagawa [0078]  in a case where the AP execution unit 41 receives a volume change request from the AP interface unit 33, the AP execution unit 41 adjusts the volume of the speaker 23 to the specified volume through the AP interface unit 33), the operation input apparatus further comprises a garnish that is provided around the one or more button switches and the knob (Baker Fig. 4 : [0027] A garnish member 270 can be mounted to the first section 120 of the rocker 102), and the one or more button switches and the knob comprising an operation input unit (Baker Fig. 6 : [0039] The economical multi-position switch assembly 400 allows for spherical rotation of the rocker 410 about the ring 420 via the guides 470 located on the ring. The spherical rotation actuates at least one of the first input devices 430 to actuate movement between different menus located on a display screen of a vehicle display system. .... The pushbutton 422 can be used as an enter or select switch and selectively actuates the second input device 432), the operation input unit being provided with an attachment part that is attachable to the instrument panel (Baker Fig. 6 : [0033] An annular gripping member 460 can be attached to an end portion of the rocker 410 for ease of handling of the rocker 410 by an operator). 

As to claim 7, Kitagawa, Penilla and Baker disclose the operation input apparatus of claim 1, wherein the flat surface extends along the touch panel displays (Kitagawa Fig. 1 : Lower part 17B  [0062] ). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621